Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 23 January 1792
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard


          
            Gentlemen
            Philadelphia January 23d. 1792
          
          On the 19th. of March last I had the honor to enclose you a Bill for 99,000 florins, drawn on yourselves by the Treasurer of the United States in favor of the Secretary of State, and I desired you to raise an account with the Secretary of State, and pass that bill to his credit in the account. In my letter of May 14th. I enclosed you a duplicate of the same bill, and informed you that this money was destined to pay the salaries and contingent expences of our foreign Ministers and Agents of every description from July 1st. 1790, and nothing else, and I added these words—“I must beg the favor of you also to make up your account to the close of the last day of June this present year, into which no expences are to enter which preceeded the 1st. day of July 1790, these being the dates of the appropriation of the law”: And lastly, in my letter of August 5th. I enclosed a triplicate of the same bill, and added “in the mean time I hope that your account of this fund from July 1st. 1790 to June 30th. 1791 inclusive, is on it’s way to me, that I may receive it in time to lay before Congress at their meeting”; but in fact I have neither received the account so much desired, nor even an acknowledgment of the receipt of any of the said letters or bills; and tho’ Congress have been now sitting upwards of three months, I have it not in my power to lay before them a statement of the administration of this fund. When you consider the delicate situation of those entrusted with the disposal of public monies, and the express injunction under which I am laid by my Office to submit this account to a proper and timely examination, I leave you to conceive what my sensations must be under the disability to do it, which the  want of your account alone has brought on me; and I hope I shall soon be relieved by the receipt of it.
          In the present letter I enclose you another bill for ninety five thousand nine hundred and forty seven gilders ten stivers current which be pleased to pass also to the credit of the same account. Mr. Gouverneur Morris appointed Minister plenipotentiary of the United States at Paris, Mr. Thomas Pinckney Minister plenipotentiary for them at London, and Mr. Short their Minister resident at the Hague, will draw on you soon for their outfits, which are 9,000 dollars each to the two first, and 4,500 dollars to the last; as also for their salaries, which will probably commence about the time you receive this, at the rate of 9,000 dollars a year to each of the two first, and 4,500 dollars to the last; and their contingencies, for the amount of which we rely on their discretion. Mr. Morris’s and Mr. Pinckney’s Secretaries are also allowed 1350 dollars each per annum. Besides this, Mr. Short will have to draw on you in his discretion as Commissioner on a special mission to Madrid.
          Permit me to press you in the most earnest manner, besides sending me your account of this fund from July 1st. 1790 to July 1st. 1791 as before desired, to make out the subsequent one for the current year on the 1st. of July next, and to send duplicates of it, one of them by the first British packet, the other by any of the first vessels sailing after that day, and to do the same annually as long as this account shall be kept open.—I am with great esteem, Gentlemen Your most obt. h’ble Servant,
          
            Th: Jefferson
          
        